 

EXHIBIT 10.1

 

AMENDMENT NO. 3 TO FORECLOSURE SALE AGREEMENT

 

This Amendment No. III to the FORECLOSURE SALE AGREEMENT (this “Amendment No.
3”) is entered into as of October 11, 2013 by and among Venture Lending &
Leasing IV, Inc. (“VLL4”), Venture Lending & Leasing V, Inc. (“VLL5”), Silicon
Valley Bank (“SVB”) and Xenogenics Corporation, a Nevada corporation
(“Purchaser”). VLL4, VLL5 and SVB are sometimes referred to hereinafter
collectively, as “Sellers” and individually as a “Seller” and VLL5, in its
capacity as collateral agent for the Sellers under the Loan Agreement (as
defined in the Agreement, as defined below) is sometimes referred to herein as
“Agent.”

 

RECITALS

 

WHEREAS, the Sellers entered into a FORECLOSURE SALE AGREEMENT dated
September 30, 2010 with Purchaser (the “Agreement”);

 

WHEREAS, the Sellers entered into AMENDMENT NO. 1 (attached hereto as Exhibit A
and hereinafter referred to as Amendment No. 1) dated September 30, 2011 with
Purchaser modifying certain terms and conditions of the Agreement;

 

WHEREAS, the Sellers entered into AMENDMENT NO. 2 (attached hereto as Exhibit B
and hereinafter referred to as Amendment No. 2) dated October 9, 2012 with
Purchaser modifying certain terms and conditions of the Agreement;

 

WHEREAS, the Purchaser and Sellers now desire to amend the terms of the
Agreement as set forth below; and

 

WHEREAS, pursuant to Section 14(f) of the Agreement, any provision of the
Agreement may be amended by written agreement signed by Purchaser and Sellers.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants,
terms and conditions set forth herein, all of the parties hereto mutually agree
as follows:

 

AMENDMENT

 

1.          Amendment to Section 12 development milestones. The first paragraph
of Section 12 of the Agreement relating to the completion by Purchaser of
certain development milestones is hereby amended as follows:

 

The Purchaser shall achieve the following development milestones for the
Generation 2 bioabsorbable stent:

 

(a) Restart manufacturing and produce a Generation 2 bioabsorbable stent device
within 12 months from date of execution of Amendment No. 3;

 

(b) Initiate an animal study within 12 months from date of execution of
Amendment No. 3;

 

 

 

 

(c) Make a regulatory submission to support a human use clinical trial within 24
months from date of execution of Amendment No. 3;

 

(d) Initiate a human use clinical trial within 24 months from date of execution
of Amendment No. 3; and,

 

(e) Make a regulatory submission or equivalent for marketing approval for use in
humans within 48 months from date of execution of Amendment No. 3.

 

2.          Counterparts; Facsimile. This Amendment No. 3 may be executed in any
number of counterparts, each of which shall be an original, and all of which
together shall constitute one instrument. Executed signatures transmitted via
facsimile will be accepted and considered duly executed.

 

IN WITNESS WHEREOF, Purchaser, Agent and Sellers have caused this Amendment to
be executed as of the day and year first above written.

 

  SELLERS:         VENTURE LENDING & LEASING IV,
INC.         By: /s/ Jay Cohan   Name: Jay Cohan   Its: Vice President        
VENTURE LENDING & LEASING V,
INC., as Agent and as a Seller         By: /s/ Jay Cohan   Name: Jay Cohan  
Its: Vice President         SILICON VALLEY BANK         By: /s/ Eleanor Wu  
Name: Eleanor Wu   Its: Vice President         PURCHASER:         XENOGENICS
CORPORATION         By: /s/ W. Gerald Newmin   Name: W. Gerald Newmin   Its:
Chairman & CEO

 

 

 

 

EXHIBIT A

 

Amendment No. 1

 

 

 

 

EXHIBIT B

 

Amendment No. 2

 

 

